Citation Nr: 1113063	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes, prior to December 9, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes, since December 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A motion to advance this case on the Board's docket was received by the Board in September 2009, and granted in October 2009, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  Prior to December 9, 2010, the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes were manifested by no more than a moderate injury to Muscle Group VII.

2.  Since December 9, 2010, the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes have been manifested by no more than moderately severe injuries to Muscle Groups VII and VIII.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2010, the criteria for a rating in excess of 10 percent for residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5307 (2010).

2.  Beginning December 9, 2010, the criteria for a 40 percent combined rating, but no higher, for residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.55(d), 4.73, Diagnostic Codes 5307, 5308 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2007 and September 2008 letters advised the Veteran of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The RO's letters notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to 

present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for the appropriate VA examinations to ascertain the current severity of his service-connected left wrist disorder.  Specifically, the April 2007, February 2009, June 2010, December 2010 VA examinations were performed by VA examiners that had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that any of these examinations was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal was remanded by the Board in November 2009 and November 2010 for further evidentiary development.  Specifically, the Board directed the RO to obtain the Veteran's updated treatment records and to schedule him for a new medical examination to determine the severity of his left wrist disorder.  Following these remands, the RO obtained additional treatment records identified by the Veteran, and the Veteran underwent VA examinations in June 2010 and December 2010.  Accordingly, the Board finds that there has been substantial compliance with its November 2009 and November 2010 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran is seeking an increased evaluation for his service-connected residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes.  The medical evidence of record shows the Veteran is right handed.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 

282 (1991).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes have been evaluated by the RO as 10 percent disabling, prior to December 9, 2009, and 20 percent disabling, since December 9, 2009, pursuant to Diagnostic Codes 5010-5307.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010, is the service-connected disorder, and muscle injury under Diagnostic Code 5307, is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The only rating provided for limitation of motion of either the major or minor wrist is a 10 percent rating which is provided for palmer flexion limited in line with forearm or for limitation of dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, 

Diagnostic Code 5215 (2010).  Higher ratings are provided for ankylosis of the major or minor wrist in certain positions.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2010).

Diagnostic Code 5307 is used in rating muscle injuries to Muscle Group VII.  38 C.F.R. § 4.73, Diagnostic Code 5307.  Muscle Group VII involves the muscles arising from internal condyle of the humerus, to include flexors of the carpus and long flexors of fingers and thumb, and the pronator, and its functions include the flexion of wrist and fingers.  A slight injury to the nondominant hand involving Muscle Group VII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the nondominant hand involving Muscle Group VII is moderate, moderately severe, and severe, respectively.  Id.

Diagnostic Code 5308 is used in rating muscle injuries to Muscle Group VIII.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2010).  Muscle Group VIII involves the muscles arising mainly from the external condyle of the humerus, to include extensors of the carpus, fingers, and thumb, and the supinator, and its functions include extension of the wrist, fingers, and thumb, and abduction of the thumb.  A slight injury to the nondominant hand involving Muscle Group VIII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the nondominant hand involving Muscle Group VIII is moderate, moderately severe, and severe, respectively.  Id.

The factors to be considered in evaluating residuals to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56 (2010).  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or 

multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran's service treatment records reveal treatment for a self-inflicted penetrating gunshot wound to the left wrist in September 1953.  Specifically, a September 11, 1953 treatment report showed treatment for a perforating gunshot wound to the left wrist with fractured scaphoid and distal medial fissive fracture.  The report noted powder burns on the volar aspect of the left wrist.  It also noted that the entrance wound was incised under local anesthesia and irrigated, and then a dressing was applied.  A September 13, 1953 follow-up treatment report noted that both the entrance and exit wounds were debrided and a dressing applied.  A September 18, 1953 treatment report noted a delayed primary wound closure, and 

that the wounds were clean and granulating.  A September 26, 1953 treatment report noted a small dime-sized granulating wound in the area of the volar surface of the wrist.  A December 1953 treatment report noted a nonunion of the fractured scaphoid.  The report also noted the physician's opinion that the Veteran had not been casted long enough, that nonunion of the scaphoid remained, and that surgery was probably indicated.  A December 1953 x-ray examination of the left wrist revealed a fracture of the distal end of the navicular, with lateral and palmer displacement of the distal fragment.  

A January 1954 hospitalization report noted that the Veteran's left wrist had been put in a navicular cast for two and one-half months.  Following removal of the cast, the report noted that the Veteran had pain on moderate dorsiflexion and volar flexion of the left hand.  The Veteran was then treated with physiotherapy and showed gradual improvement.  The report concluded with a diagnosis of fracture, compound, comminuted, left navicular, with no artery or nerve involvement.  A January 1954 treatment report indicated that the Veteran had underwent 24 treatments consisting of whirlpool and active exercises.  Range of motion in the left wrist was from three degrees of dorsal flexion to 30 degrees flexion.  It was noted that the Veteran was discharged back to duty.  An April 1954 treatment report noted the Veteran's complaints of pain and numbness in his left wrist.  The treating physician indicated that he did not believe these symptoms were attributed to the left wrist fracture, but rather to the scar that was present.  The Veteran had a good functioning wrist, with good strength.  The Veteran's December 1954 separation examination noted that his upper extremities were normal, with the exception of a scar on the left hand.

In April 1955, a VA orthopedic examination was conducted.  The Veteran complained of sensitivity to cold weather and impaired use of hand.  X-ray examination of the left wrist revealed a fracture through the lateral-third of the scaphoid, with a slight degree of displacement.  The fracture had not united, but it was not believed that avascular necrosis had occurred.  The report concluded with a diagnosis of residuals of penetrating and perforating gunshot wound of the left wrist, manifested by weakness, limitation of motion, and a painful scar.

A May 1955 RO decision granted service connection at a 10 percent initial evaluation for residuals of wound to the left wrist with fractured scaphoid, effective from December 1954.

In January 2007, the Veteran filed a claim seeking an increased rating for his service-connected left wrist disorder.  In support of his claim, he indicated that he was losing strength in his left hand, and that he had constant cramping.  

In April 2007, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the examination report included a summary of the history of the Veteran's left wrist disorder.  The Veteran reported having cramps in the left wrist with activities involving repetitive movement of the left wrist, and that this disappeared as soon as he stopped moving the left wrist.  He also reported that he had pain in the left wrist in cold weather, but that this pain resolved when he moved into a warm environment.  He denied having any stiffness, limitation of motion, redness, swelling, or increased temperature of the left wrist.  He also denied taking any medication for left wrist pain.  Physical examination revealed the Veteran was right handed.  Range of motion testing of the left wrist revealed dorsiflexion to 60 degrees, palmer flexion to 80 degrees, radial deviation to 10 degrees, and ulnar deviation to 30 degrees.  The report noted that there was no pain with movements of the left wrist, and there was no pain, weakness, fatigue, or lack of endurance with repetitive movement of the left wrist.  X-ray examination of the left wrist revealed an old avulsion fracture of the scaphoid.  The report also noted findings of minimal degenerative changes involving the left wrist joint.  The report concluded with a diagnosis of residuals of gunshot wound of the left wrist.  The VA examiner also noted that the Veteran was retired, and that he had no difficulty with activities of daily living because of any symptoms of his left wrist.  

A September 2008 treatment report noted the Veteran's history of a gunshot wound to the left wrist.  Physical examination revealed an active range of motion in all extremities without pain.  It also revealed muscle strength in the upper extremities to be equal, bilaterally.  Neurological examination revealed grossly intact findings.  

In February 2009, a hearing was conducted before the RO.  At the hearing, the Veteran testified that his left wrist hurts from time to time, and that it sometimes swells.  He also indicated that his left wrist is weak.  

In February 2009, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the report included a summary of the Veteran's history of a left wrist disorder.  The Veteran reported intermittent pain and stiffness in the left wrist, usually precipitated by repeatedly lifting and carrying over five pounds with his left hand or by cold, damp weather.  He reported that the pain and stiffness was relieved by resting his left hand and with the use of Tylenol.  He denied any redness, increased temperature, swelling, locking or instability of the left wrist.  

Physical examination revealed the Veteran to be right handed.  The report noted that his left wrist was normal in appearance, with no obvious swelling, erythema, increased temperature, effusion or tenderness.  The report indicated that there was a bullet entry scar wound on the dorsal aspect of the left wrist, and a bullet exit wound on the palmar aspect of the left wrist.  Range of motion testing of the left wrist revealed dorsiflexion to 50 degrees, with minimal pain from 40 to 50 degrees;  palmar flexion to 60 degrees, with minimal pain from 50 to 60 degrees; radial deviation to 10 degrees, without pain; and ulnar deviation to 30 degrees, with minimal pain from 20 to 30 degrees.  Repetitive movement of the left wrist revealed no increase in pain, and no weakness, fatigue, lack of endurance, or any reduction in function or range of motion.  X-ray examination of the left wrist, performed in February 2009, revealed an old avulsion fracture injury of the scaphoid, and there was no soft tissue swelling or degenerative osteoarthritis.  The report concluded with a diagnosis of residuals of gunshot wound of the left wrist.  The VA examiner also noted that the Veteran was retired, and that the left wrist condition does not interfere with his activities of retirement or with his activities of daily living.  

In June 2010, the Veteran underwent a VA examination of the joints.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a summary of the Veteran's history of a left wrist disorder.  The Veteran 

indicated that in the morning over the past two years, he had pallor, pain, coldness, and tingling in the thenar region of his left hand, as well as in his ring and middle fingers.  He reported decreased grip strength in his left hand, and indicated that he tended to drop objects as strength gave out.  Physical examination of the left wrist revealed stiffness, pain, weakness, and reduced range of motion.  Range of motion testing of the left wrist revealed dorsiflexion to 60 degrees, palmer flexion to 45 degrees, radial deviation to 15 degrees, and ulnar devision to 35 degrees.  There was no objective evidence of pain with active motion, and no objective evidence of pain following repetitive motion.  Repetitive range of motion testing of the left wrist revealed further limitation of motion consisting of dorsiflexion to 45 degrees, radial deviation to 5 degrees, and ulnar devision to 30 degrees.  There was no instability, incoordination, episodes of dislocation or subluxation, locking episodes, or inflammation.  He was not wearing any assistive devices.  The report noted tenderness over the scaphoid dorsally, and also a positive Tinel's and Phalen's left wrist.  Grip strength was decreased compared to the right wrist.  The Veteran indicated that he was not receiving treatment for his left wrist disorder.  The report concluded with a diagnosis of residuals of gunshot wound to the left wrist.  The report further noted that his left wrist disorder resulted in decreased manual dexterity, pain, problems with lifting and carrying, and decreased strength in the upper extremity.  The Veteran's left wrist disorder had a moderate effect on the Veteran's abilities to perform chores and shopping, and no effect on his ability to exercise, recreation, travelling, feeding, bathing, toileting, and grooming.  

In June 2010, a VA examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  Motor strength testing revealed 5/5 strength in the left elbow flexion and extension motions.  Motor strength testing revealed 3/5 strength in left wrist flexion and extension, left finger flexion and abduction, and thumb opposition.  The report noted that muscle tone was normal, and there was no muscle atrophy.  

In December 2010, a VA examination for hand, thumb and fingers was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the report included a summary of the Veteran's history of a gunshot wound to the left 

wrist.  Physical examination of the fingers of the left hand revealed a normal range of motion, without objective evidence of pain on active motion or on repetitive motion.  Physical examination of the thumb revealed the ability to touch the fingers.  There was additional limitation of motion on repetitive motion and weakness.  Grip strength was 5/5 on the right and 2/5 on the left, and left thumb strength was 4/5 with dorsiflexion and 3/5 with palmar flexion.  The Veteran had been employed for 36 years before retiring.  Range of motion testing of the left wrist revealed dorsiflexion to 45 degrees, palmar flexion to 30 degrees, left radial deviation to 15 degrees, and left ulnar deviation to 35 degrees.  After repetitive motion testing, the left wrist exhibited dorsiflexion to 35 degrees, radial deviation to 5 degrees, and ulnar deviation to 30 degrees.  The report concluded with a diagnosis of residuals of gunshot wound to the left wrist and hand.  The examiner found that the Veteran's service-connected left wrist disorder moderately effected his abilities to do chores and shopping.  The VA examiner also noted that this injury effected Muscle Group VII, flexors of the carpus, and resulted in muscle strength of 3/5, with no tissue loss; and Muscle Group VII, carpal extensors, with muscle strength of 2/5, with no tissue loss.  The report noted that there was no muscle injury to Muscle Group IX.  The VA examiner opined that both Muscle Groups VII and VIII had been injured, and that these injuries had a moderately severe impact on the Veteran's ability to dorsiflex and palmer flex his left wrist.  
 
In February 2011, the RO issued a rating decision which granted an increased evaluation of 20 percent for the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes, effective from December 9, 2010.  

A.  Prior to December 9, 2010

Prior to December 9, 2010, the RO has assigned a 10 percent disability rating for the Veteran's service-connected residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes pursuant to Diagnostic Codes 5010-5307.  38 C.F.R. § 4.73, Diagnostic Codes 5010-5307.  Pursuant to Diagnostic 

Code 5307, the next higher rating, a 20 percent disability rating, is warranted for a moderately severe injury involving Muscle Group VII of the nondominant hand.  Id.

After reviewing the Veteran's claims file, the Board concludes that prior to December 9, 2010, the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes have been manifested by no more than a moderate injury to Muscle Group VII.

The Veteran's service treatment records indicate that this injury was the result of a through and through wound by a single bullet, with debridement, and a navicular cast.  There was no evidence of prolonged infection or sloughing of soft parts, and treatment of the initial injury did not require prolonged hospitalization.  There was no evidence of consistent complaints of cardinal signs and symptoms of muscle disability or evidence of inability to keep up with work requirements.  Finally, there was no loss of deep fascia or muscle substance or impairment of muscle tonus. 

Prior to December 9, 2010, this condition was manifested by no more than a moderate impairment in left wrist motion and strength.  Normal dorsiflexion of the wrist is from 0 to 70 degrees and normal palmer flexion is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.  Normal ulnar deviation is from 0 to 45 degrees and normal radial deviation is from 0 to 20 degrees.  Id.  The April 2007 VA examination noted that the Veteran's left wrist exhibited range of motion consisting of dorsiflexion to 60 degrees, palmer flexion to 80 degrees, radial deviation to 10 degrees, and ulnar deviation to 30 degrees.  The report further noted that there was no pain with movements of the left wrist, and there was no pain, weakness, fatigue, or lack of endurance with repetitive movement of the left wrist.  A September 2008 VA treatment report noted the Veteran's history of a gunshot wound to the left wrist.  Physical examination revealed an active range of motion in all extremities without pain, and also noted that muscle strength in the upper extremities was equal, bilaterally.  The February 2009 VA examination for joints listed a range of motion in the left wrist consisting of dorsiflexion to 50 degrees, with minimal pain from 40 to 50 degrees;  palmer flexion to 60 degrees, with minimal pain from 50 to 60 degrees; radial division to 10 degrees, without pain; and ulnar deviation to 30 

degrees, with minimal pain from 20 to 30 degrees.  Repetitive movement of the left wrist revealed no increase in pain, and no weakness, fatigue, lack of endurance, or any reduction in function or range of motion.  The VA examiners in April 2007 and February 2009 both noted that the left wrist condition does not interfere with the Veteran's activities of daily living.  Finally, the Veteran's June 2010 VA examination for joints revealed a range of motion in the left wrist consisting of dorsiflexion to 60 degrees, palmer flexion to 45 degrees, radial deviation to 15 degrees, and ulnar division to 35 degrees.  Repetitive motion testing did reduce the range of motion down to dorsiflexion to 45 degrees, radial deviation to 5 degrees, and ulnar division to 30 degrees.  However, this limitation of motion would still remain noncompensable pursuant to Diagnostic Code 5215.  38 C.F.R. 4.71a, Diagnostic Code 5215 (2010).  The report also indicated that there was no objective evidence of pain with active motion, and no objective evidence of pain following repetitive motion.  The VA examiner also noted that the Veteran's service-connected left wrist disorder had a moderate effect on the Veteran's abilities to perform chores and shopping, with no effect on his ability to exercise, recreation, travelling, feeding, bathing, toileting, and grooming.  

Under these circumstances, the Board concludes that the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes warrant no more than a 10 percent rating, prior to December 9, 2010.  

B.  Beginning December 9, 2010

Beginning December 9, 2010, the RO has assigned the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes a 20 percent disability rating, pursuant to Diagnostic Code 5307.  38 C.F.R. § 4.73, Diagnostic Codes 5307.

Based upon a review of the Veteran's claims file, the Board concludes that since December 9, 2010, the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes has been manifested by moderately-severe injuries to Muscle Groups VII and VIII of the nondominant upper extremity.  

Accordingly, the criteria for a 40 percent rating, but no higher, is warranted for the Veteran's service-connected residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.25, 4.55(d), 4.73, Diagnostic Codes 5307, 5308. 
 
As noted above, the Veteran's service treatment records indicate that this injury was the result of a through and through wound by a single bullet, with debridement, and a navicular cast.  There was no evidence of prolonged infection or sloughing of soft parts, and treatment of the initial injury did not require prolonged hospitalization.  There was no evidence of consistent complaints of cardinal signs and symptoms of muscle disability or evidence of inability to keep up with work requirements.  Finally, there was no loss of deep fascia or muscle substance or impairment of muscle tonus. 

Since December 9, 2010, the objective evidence of record revealed muscle strength of 3/5 in Muscle Group VII, and 2/5 in Muscle Group VIII, and grip strength of 2/5 on the left.  Moreover, the VA examiner in December 2010 opined that both Muscle Groups VII and VIII were involved in this injury, and these injuries had a moderately severe impact of the Veteran's ability to dorsiflex and palmar flex his left wrist.  Under these circumstances, the Board concludes that the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes are manifested by moderately severe injuries to Muscle Groups VII and VIII, which warrant a 20 percent disability rating pursuant to Diagnostic Codes 5307 and 5308, respectively.  38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308.
 
Pursuant to 38 C.F.R. 4.55(d), the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint.  Unfavorable ankylosis of the Veteran's nondominant left wrist would warrant a 40 percent disability rating.  See 38 C.F.R. 4.71a, Diagnostic Code 5214.  Combining the two 20 percent disability ratings for moderately severe injuries to Muscle Groups VII and VIII results in a combined rating of 40 percent.  38 C.F.R. §§ 4.25, 4.55(d).  Accordingly, a higher rating is not available based on 

muscle injuries for the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes.  See 38 C.F.R. 4.55(d).

Under these circumstances, the Board concludes that the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes warrant a 40 percent combined disability rating, but no higher, beginning December 9, 2010.  

C.  Other Considerations

Service connection is in effect for tender scars, residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes, and has been assigned a 10 percent disability rating.  Moreover, the RO's February 2011 rating decision granted service connection was granted for carpal tunnel syndrome of the left wrist, and a 20 percent initial rating was assigned effective from December 9, 2010.  But see 38 C.F.R. 4.14, 4.55(a) (2010).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and 

symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render his current rating inadequate.  The Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes are evaluated pursuant to Diagnostic Codes 5010, 5307, 5308, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by this condition during the course of this appeal.  38 C.F.R. § 4.73.  When comparing the disability picture of the Veteran's condition both before and after December 9, 2010 with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the staged disability ratings assigned herein.  Prior to December 9, 2010, the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes were manifested by no more than a moderate injury to Muscle Group VII.  Beginning December 9, 2010, the Veteran's residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes have been manifested by no more than moderately severe injuries to Muscle Groups VII and VIII.  Therefore, the criteria for the disability ratings assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations adequate and no referral is required.  Thus, with respect to disability at issue herein, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as exceptional cases so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met in either instance and, consequently, the Board finds that the claim is not entitled to referral for extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against disability ratings in excess of those assigned herein for any period of time during the appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
ORDER

Prior to December 9, 2010, a rating in excess of 10 percent for residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes is denied. 

Since December 9, 2010, the criteria for a 40 percent combined rating, but no higher, for residuals of gunshot wound to the left wrist with scaphoid fracture and degenerative changes is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


